Appeal by the employer and insurance carrier from an award made to claimant for partial disability during various periods. Claimant accidentally sustained an injury to his back which aggravated an existing spinal arthritic condition. For the periods when claimant did no work an award for partial disability was allowed. There is evidence to sustain the decision. Award affirmed, with one bill of costs to be divided equally between claimant-respondent and Workmen’s Compensation Board, with disbursements to each. All concur.